DETAILED ACTION
Status of Claims
Claims 1-20 are currently pending and are treated as set forth below.

Amendment Non-Responsive – Impermissible Shift
The reply filed on September 17, 2021 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): 
The amendment filed on September 17, 2021 amends claims 1, 4-7, 9, 10, 12, 15, 16, 18, and 20.  Independent claims 1, 10, and 16 as amended, recite a patentably distinct invention not originally presented.  The amendment leaves no claims to be directed to the originally presented invention.  An amendment presenting only claims to a non-elected invention is non-responsive (MPEP § 821.03).  
The remaining claims are not readable on the elected invention because the inventions now presented would have been subject to a restriction requirement had they been originally presented with the invention actually originally presented.  The restriction requirement would have been set forth as follows:
Restriction to one of the following inventions would have been required under 35 U.S.C. 121:
I.	The previously pending claims 1-20 (dated January 29, 2020), drawn to a system, method, and computer program product for determining category data corresponding to a category of the anchor item; identifying a label of the anchor item category data, the label indicating whether the anchor item is eligible for upselling; identifying, in response to the label indicating that the anchor item is not eligible for upselling, complementary category data corresponding to the anchor item category data, based on historical transaction data and at least one of co-view data and add-to-cart data, classified in G06Q 30/0629 and G06Q 30/0631.
II.	The currently amended claims 1-20 (dated September 17, 2021), drawn to a system, method, and computer program product for receiving, by a processor and from a mobile computing device of a user of a plurality of users of an online platform, anchor item data characterizing an anchor item of a plurality of items associated with the online platform , classified in G06Q 30/0631 and G06Q 30/0641.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  See MPEP § 806.05(d).

In addition, subcombination II has separate utility such as: receiving, by a processor and from a mobile computing device of a user of a plurality of users of an online platform, anchor item data characterizing an anchor item of a plurality of items associated with the online platform that is selected by the user on a user interface of the online platform; based on the anchor item data, obtaining, by the processor, anchor item category data of the anchor item, the anchor item category data characterizing a category of the anchor item; based on  the anchor item category data, identifying, by the processor, data characterizing a label indicating whether the anchor item is eligible for upselling; based on the data characterizing the label, determining, by the processor, whether the anchor item is eligible for upselling; in response to determining the data characterizing the label indicates the anchor item is not eligible for upselling, generating, by the processor, complementary category data corresponding to the anchor item category data based on historical transaction data and interaction data associated with the anchor item, the historical transaction data characterizing previous transactions of each item of the plurality of items associated with the online platform, and the interaction data including co-view data characterizing sets of items of the plurality of items that the plurality of users of the online platform viewed within a period of time on the online platform; and communicating, by the processor, the recommended cross-selling item data to the mobile computing device of the user, the recommended cross-selling item data causing the mobile computing device of the user to generate, on the user interface of the online platform, a graphical representation of at least one of the one or more recommended cross-selling items along with a corresponding selectable feature, that when selected by the user, implements a set of operations related to the online platform that customizes one or more characteristics of the at least one of the one or more recommended cross-selling items or adds the at least one of the one or more recommended cross-selling items to an online cart.  
would have been proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 


Conclusion
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778. The examiner can normally be reached Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625